Almand, Justice.
American Tire Company of Buckhead, Inc., brought an equitable petition against Claude Y. Jones and his wife, which alleged in substance that the plaintiff had obtained a judgment against Claude V. Jones, doing business as Glass Sales Company, that execution issued thereon, and the Sheriff of Fulton County has returned a nulla bona on the same; that said Jones was conveying all of his assets to his wife and brother; that he has removed from his place of business automobile tires and rims, which he is concealing at a place unknown to the plaintiff; that said Jones has an equity in five trucks and automobiles, and is insolvent. The prayers were for the appointment of a receiver, and for an order restraining said Jones from transferring any of his assets or property. General and special demurrers of the defendants were *111overruled, and error is assigned on this order in a bill of exceptions. Held:
Argued September 16, 1953
Decided October 14, 1953.
Roscoe Pickett, Jr., J. E. B. Stewart, for plaintiffs in error.
Charles W. Bergman, contra.
The petition set out a cause of action for the appointment of a receiver and for injunctive relief (Young v. Wilson, 183 Ga. 59, 187 S. E. 44; Pope v. United States Fidelity &c. Co., 193 Ga. 769, 20 S. E. 2d 13), and it was not error to overrule the demurrers.

Judgment affirmed.


All the Justices concur.